                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                 NO. 5:20-CR-299-D


UNITED STATES OF AMERICA

           V.                                          ORDER

ANTONIO C. PAZ


      WHEREAS the defendant, ANTONIO C. PAZ, having been convicted of

committing fraud to obtain naturalization as a citizen of the United States, in

violation of 18 U.S.C. § 1425(a), and whereas 8 U.S.C. § 1451(e) mandates that in the

event of such a conviction the related naturalization shall be revoked,

      IT IS HEREBY ORDERED THAT judgment is entered revoking and setting

aside the naturalization of the defendant ordered by the Attorney General of the

United States or the Secretary of the Department of Homeland Security (admitting

the   defendant to United States citizenship)          and canceling Certificate of

Naturalization No. 35639749.

      IT IS FURTHER ORDERED THAT the defendant, from the date of the order,

is forever restrained and enjoined from claiming any rights, privileges, or advantages

under any document which evidences United States citizenship obtained as a result

of the defendant's naturalization on A# 090-112-826.

      IT IS FURTHER ORDERED THAT the defendant will surrender and deliver

his Certificate of Naturalization, and any copies thereof in his possession (and to

make good faith efforts to recover and then surrender any copies thereof that he




        Case 5:20-cr-00299-D Document 57 Filed 06/17/21 Page 1 of 2
knows are in possession of others), to the Attorney General or the Secretary of

Homeland Security immediately, and will return any other indicia of United States

citizenship, and any copies thereof in his possession (and to make good faith efforts

to recover and then surrender any copies thereof that he knows are in possession of

others), including, but not limited to, United States passports, voter registration

cards, and other voting documents.

      IT IS SO ORDERED.


      DATED this     11      day of   -
                                      J "Ne.               , 2021.




                                       United States District Judge




                                          2

        Case 5:20-cr-00299-D Document 57 Filed 06/17/21 Page 2 of 2
